 

Exhibit 10.2

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of December 3, 2013 and is
entered into by and between BAXANO SURGICAL, INC., a Delaware corporation
(“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).

 

RECITALS

 

A.           Borrower has requested Lender to make available to Borrower three
(3) term loans (each a “Term Loan Advance” and collectively, the “Term Loan
Advances”) in an aggregate principal amount of up to Fifteen Million Dollars
($15,000,000) (the “Maximum Term Loan Amount”); and

 

B.           Lender is willing to make the Term Loan Advances on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

SECTION 1.          DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1           Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means October 1, 2014; provided, however, that if the
Milestone Event occurs prior to such date, the Amortization Date shall be
January 2, 2015.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Borrower” has the meaning given to it in the preamble to this Agreement.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.

 

 

 

  

“Cash” means all cash and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, or any sale or exchange of outstanding shares (or
similar transaction or series of related transactions) of Borrower, in each case
in which the holders of Borrower outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Borrower is
the surviving entity, or (ii) sale or issuance by Borrower of equity securities
to one or more purchasers, in a single transaction or series of related
transactions not registered under the Securities Act of 1933, which securities
represent, as of immediately following the closing (or, if there be more than
one, any closing) thereof, thirty percent (30%) or more of the then-outstanding
total combined voting power of Borrower.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of such Person’s obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Draw Period A” means the period commencing upon the occurrence of the First
Revenue Event and ending on the earlier to occur of (i) March 15, 2014, and (ii)
an Event of Default that has occurred and is continuing.

 

“Draw Period B” means the period commencing upon the occurrence of both the
Second Revenue Event and the Equity Event and ending on the earlier to occur of
(i) June 15, 2014, and (ii) an Event of Default that has occurred and is
continuing.

 

“End of Term Charge” is defined in Section 2.5

 

 

 

  

“Equity Event” means confirmation by Lender that Borrower has received, after
the Closing Date, but on or before June 15, 2014, unrestricted and unencumbered
net cash proceeds in an amount of at least Fifteen Million Dollars ($15,000,000)
from the issuance and sale by Borrower of its equity securities with investors
acceptable to Lender.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Collateral” has the meaning given to it in Section 3.1.

 

“Facility Charge” means eighty-five hundredths of one percent (0.85%) of the
Maximum Term Loan Amount.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“First Revenue Event” means delivery by Borrower to Lender, on or prior to March
15, 2014, of evidence satisfactory to Lender in Lender’s sole discretion (it
being agreed that Borrower’s 10-K shall be satisfactory evidence), that Borrower
(not calculated on a consolidated basis) has achieved total Gross Commercial
Revenues of at least Six Million Dollars ($6,000,000) for the three (3) month
period beginning October 1, 2013 through and including December 31, 2013.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Gross Commercial Revenues” are gross commercial revenues from the sale of
Borrower’s Products, including without limitation, stocking orders from
distributors, in each case as determined in accordance with GAAP, which shall
not include any (a) one-time, non-recurring revenue, and/or (b) recognition of
upfront payments in connection with strategic transactions.

 

“Indebtedness” means any of (a) all indebtedness for borrowed money or the
deferred purchase price of property or services (excluding trade credit entered
into in the ordinary course of business due within ninety (90) days), including
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Initial Notice” has the meaning given to it in Section 8.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

 

 

  

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Post-Closing Letter, the
Joinder Agreements, all UCC Financing Statements, the Warrant, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Borrower; or (ii) the ability of Borrower to perform the Secured
Obligations in accordance with the terms of the Loan Documents, or the ability
of Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Lender’s Liens on the Collateral or the
priority of such Liens.

 

“Maximum Term Loan Amount” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“Milestone Event” means the occurrence of both the First Revenue Event and the
Second Revenue Event.

 

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

 

“Offer Notice” has the meaning given to it in Section 8.

 

“Participation Limit” has the meaning given to it in Section 8.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A; (iii)
Indebtedness of up to $250,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness (each measured at the time such
Indebtedness if first incurred); (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards or merchant services;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) reimbursement obligations in connection with letters of
credit that are secured by Deposit Account No(s). 3301047991, 3301047987, and
3301047972 maintained with Silicon Valley Bank, and such cash or cash
equivalents maintained in such account(s) and issued on behalf of the Borrower
or a Subsidiary thereof in an amount not to exceed $575,000 at any time
outstanding, (viii) Indebtedness incurred in the ordinary course of business in
respect of performance bonds, bid bonds, appeal bonds, completion bonds, surety
bonds, completion guarantees and similar obligations in an amount not to exceed
$150,000, (ix) Indebtedness in respect of judgments only to the extent not
resulting in an Event of Default, (x) other Indebtedness in an amount not to
exceed $100,000 at any time outstanding, and (xi) extensions, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

 

 

 

  

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel and relocation advances or other employee advances in the
ordinary course of business; (ix) Investments in newly-formed Subsidiaries
organized in the United States, provided that such Subsidiaries enter into a
Joinder Agreement promptly after their formation by Borrower and execute such
other documents as shall be reasonably requested by Lender to perfect or ensure
the priority of Lender’s Lien in the Collateral of such Subsidiary on a basis
consistent with the perfection and priority of Lender’s Lien in the Borrower’s
Collateral; (x) Investments in subsidiaries organized outside of the United
States approved in advance in writing by Lender; (xi) joint ventures or
strategic alliances in the ordinary course of Borrower’s business consisting of
the nonexclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
do not exceed $100,000 in the aggregate in any fiscal year; and (xii) additional
Investments that do not exceed $250,000 in the aggregate.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required or
remains due without penalty or is being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto; (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business: deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money liens and liens on
related property (including insurance proceeds) and liens in connection with
capital leases securing Indebtedness permitted in clause (iii) of “Permitted
Indebtedness”; (viii) Liens incurred in connection with Subordinated
Indebtedness; (ix) leasehold interests in leases or subleases and licenses
granted to or by Borrower or a Subsidiary in the ordinary course of business and
not interfering in any material respect with the business of the licensor; (x)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property; (xiv)
Liens on the Deposit Account No(s). 3301047991, 3301047987, and 3301047972
maintained with Silicon Valley Bank, and such cash or cash equivalents
maintained in such accounts, securing obligations permitted under clause (vii)
of the definition of Permitted Indebtedness; and (xv) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) through (xi) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

 

 

 

 

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States in
the ordinary course of business, or (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business, (iv)
other Transfers of assets having a fair market value of not more than $250,000
in the aggregate in any fiscal year, (v) Transfers consisting of Permitted
Investments and Permitted Liens, and (vi) dispositions expressly permitted under
Section 7.9 hereof.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Post-Closing Letter” means that certain letter agreement between Borrower and
Lender dated as of the Closing Date.

 

“Potential Participant” has the meaning given to it in Section 8.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
other Loan Document, including any obligation to pay any amount thereunder now
owing or later arising. Notwithstanding the foregoing, the “Secured Obligations”
shall not include any of Borrower’s obligations, liabilities or duties under the
Warrant.

 

“Second Revenue Event” means delivery by Borrower to Lender, on or prior to June
15, 2014, of evidence satisfactory to Lender in Lender’s sole discretion (it
being agreed that Borrower’s 10-Q shall be satisfactory evidence), that Borrower
(not calculated on a consolidated basis) has achieved total Gross Commercial
Revenues of at least Seven Million Dollars ($7,000,000) for the three (3) month
period beginning January 1, 2014 through and including March 31, 2014.

 

 

 

  

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

 

“Subsequent Financing” means any sale and issuance by Borrower on or after the
date hereof and prior to expiration or earlier termination of this Agreement, in
a single transaction or series of related transactions not registered under the
Securities Act of 1933, as amended, of shares of its preferred stock, common
stock or other equity security, or of any instrument exercisable for or
convertible into or otherwise representing the right to acquire shares of
Borrower preferred stock, common stock or other equity security, to one or more
investors for cash for financing purposes (including, without limitation, any
so-called PIPE transaction), which offering by Borrower is broadly marketed to
multiple investors, resulting in aggregate proceeds to Borrower of at least
$10,000,000.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Term Loan Advance” and “Term Loan Advances” are each defined in Recital A
hereof.

 

“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of either (i) twelve and one half of one percent (12.50%), or (ii)
the sum of (A) twelve and one half of one percent (12.50%), plus (B) the Prime
Rate minus four and three quarters of one percent (4.75%). The Term Loan
Interest Rate will change from time to time on the day the Prime Rate changes.

 

“Term Loan Maturity Date” means March 1, 2017, provided, however that if the
Amortization Date is January 2, 2015, the Term Loan Maturity Date shall be June
1, 2017.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the warrant issued by Borrower to Lender in connection with the
Loan, as the same may be amended, modified, supplemented or restated.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 



 

 

 

SECTION 2.          THE LOAN

 

2.1           Term Loan.

 

(a)          Advances. Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, an initial Term Loan Advance in
the amount of Seven Million Five Hundred Thousand Dollars ($7,500,000) on the
Closing Date. During Draw Period A, Borrower may submit a request for one
additional (1) Term Loan Advance in an amount of Two Million Five Hundred
Thousand Dollars ($2,500,000). During Draw Period B, Borrower may submit a
request for one final (1) Term Loan Advance in an amount of Five Million Dollars
($5,000,000). The aggregate outstanding Term Loan Advances shall not exceed the
Maximum Term Loan Amount. Proceeds of any Advance shall be deposited into an
account that is subject to a perfected security interest in favor of Lender
perfected by a control agreement.

 

(b)          Advance Request. To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver to Lender an Advance Request (at least five (5)
Business Days before the Advance Date, in the case of any Advance other than the
initial Advance). Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.

 

(c)          Interest. The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.

 

(d)          Payment. Borrower will pay interest on each Term Loan Advance in
arrears on the first (1st) Business Day of each month, beginning the month after
the Advance Date. Commencing on the Amortization Date, and continuing on the
first (1st) Business Day of each month thereafter, Borrower shall repay the
aggregate principal balance of Term Loan Advances that are outstanding on the
Amortization Date in equal monthly installments of principal and interest
(mortgage style) based upon an amortization schedule equal to thirty (30)
consecutive months. After any change in the Term Loan Interest Rate, Lender
shall recalculate future payments of principal and interest to fully amortize
the outstanding principal amount over the remaining scheduled monthly payments
hereunder prior to the Term Loan Maturity Date and shall notify Borrower thereof
in advance of the next payment. The entire principal balance of the Term Loan
Advances and all accrued but unpaid interest hereunder, and all other Secured
Obligations with respect to the Term Loan Advances, shall be due and payable on
Term Loan Maturity Date. Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Lender will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization on each payment date of all periodic
obligations payable to Lender under each Term Loan Advance. Once repaid, a Term
Loan Advance or any portion thereof may not be reborrowed.

 

2.2           Maximum Interest. Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal amount of the Term
Loan Advances; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

 

2.3           Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c),
plus three percent (3%) per annum. In the event any interest is not paid when
due hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c).

 

 

 

 

2.4           Prepayment. At its option upon at least seven (7) Business Days
prior notice to Lender, Borrower may prepay all, or any portion, of the
outstanding Advances by paying the entire principal balance or a portion
thereof, all accrued and unpaid interest on the portion prepaid, all unpaid
Lender’s fees and expenses accrued to the date of the repayment (including in
the event of a prepayment in full, the End of Term Charge), together with a
prepayment charge on the portion prepaid equal to the following percentage of
the Advance amount being prepaid: if such Advance amounts are prepaid in any of
the first twelve (12) months following the Closing Date, zero percent (0.0%);
after twelve (12) months but prior to twenty four (24) months, two percent (2%);
and after twenty four (24) months but prior to the Term Loan Maturity Date, one
percent (1%) (each, a “Prepayment Charge”). Borrower agrees that the Prepayment
Charge is a reasonable calculation of Lender’s lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early repayment of the Advances. Upon the occurrence of a Change in Control,
Borrower shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and all unpaid Lender’s fees and expenses
accrued to the date of the repayment (including the End of Term Charge) together
with the applicable Prepayment Charge.

 

2.5           End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations in full, or (iii) the date that all Secured Obligations become due
and payable, Borrower shall pay Lender a charge equal to three and one half of
one percent (3.50%) of the aggregate original principal amount of all Term Loan
Advances extended by Lender (the “End of Term Charge”). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

 

2.6           Notes. If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Assignee) (promptly after the Borrower’s
receipt of such notice) a Note or Notes to evidence Lender’s Loans.

 

SECTION 3.          SECURITY INTEREST

 

3.1           As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory; (f) Investment
Property (but excluding thirty-five percent (35%) of the equity interest of any
foreign Subsidiary that constitutes a Permitted Investment); (g) Deposit
Accounts; (h) Cash; (i) Goods; and all other tangible and intangible personal
property of Borrower whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, Borrower and wherever located, and any of
Borrower’s property in the possession or under the control of Lender; and, to
the extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing. Notwithstanding the foregoing, the Collateral
does not include the following (the “Excluded Collateral”): (i) any interest of
Borrower as a lessee or sublessee under a real property lease, (ii) leased
Equipment or Equipment financed by purchase money indebtedness (in each case,
and any accessions, attachments, replacements, or improvements thereon, and any
related property (including insurance proceeds)) that is subject to a Lien that
is permitted pursuant to subsection (ii) or (vii) of the definition of
“Permitted Lien”, which is securing Indebtedness permitted pursuant to
subsection (ii) or (iii) of the definition of “Permitted Indebtedness”, provided
that (x) the foregoing exclusion shall apply only to the extent the applicable
lease or finance contract relating to such Equipment prohibits the granting of
security interests other than such Permitted Lien and (y) upon the release of
any such Lien, such Equipment (and any accessions, attachments, replacements or
improvements thereon) shall be deemed to be Collateral hereunder and shall be
subject to the security interest granted herein without any action by Borrower
or Lender, (iii) property that is non-assignable by its terms without the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §9-406 and §9-408 of the UCC), (iv) any intent-to-use trademarks at
all times prior to the first use thereof, whether by the actual use thereof in
commerce, the recording of a statement of use with the United States Patent and
Trademark Office or otherwise, and (v) Deposit Account No(s). 3301047991,
3301047987, and 3301047972 maintained with Silicon Valley Bank, and such cash or
cash equivalents maintained in such accounts, securing obligations permitted
under clause (viii) of the definition of Permitted Indebtedness.

 

 

 

  

SECTION 4.          CONDITIONS PRECEDENT TO LOAN

 

The obligation of Lender to make the Term Loan Advances hereunder are subject to
the satisfaction by Borrower of the following conditions:

 

4.1           Initial Advance. On or prior to the Closing Date, Borrower shall
have delivered to Lender the following:

 

(a)          executed originals of the Loan Documents, Account Control Agreement
with Silicon Valley Bank (relating to Borrower’s Deposit Account with Silicon
Valley Bank), and all other documents and instruments reasonably required by
Lender to effectuate the transactions contemplated hereby or to create and
perfect the Liens of Lender with respect to all Collateral, in all cases in form
and substance reasonably acceptable to Lender;

 

(b)          certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;

 

(c)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)          a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;

 

(e)          duly executed signature to a payoff letter from Silicon Valley Bank
and Oxford Finance LLC, together with evidence (i) the Liens securing
Indebtedness owed by Borrower to Silicon Valley Bank and Oxford Finance LLC will
be terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Loan, will be terminated
or released;

 

(f)          payment of the Facility Charge and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance; and

 

(g)          such other documents as Lender may reasonably request.

 

4.2           All Advances. On each Advance Date:

 

(a)          Lender shall have received an Advance Request for the relevant
Advance as required by Section 2.1(b), duly executed by Borrower’s Chief
Executive Officer or Chief Financial Officer.

 

(b)          The representations and warranties set forth in this Agreement and
in Section 5 and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(c)          Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.

 

(d)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

 

 

 

  

(e)          No fact or condition exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default and no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.

 

SECTION 5.          REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1           Corporate Status. Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

 

5.2           Collateral. Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens. Borrower has the power
and authority to grant to Lender a Lien in the Collateral as security for the
Secured Obligations.

 

5.3           Consents. Borrower’s execution, delivery and performance of the
Notes (if any), this Agreement and all other Loan Documents, and Borrower’s
execution of the Warrant, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person. The individual or individuals executing the Loan
Documents and the Warrant are duly authorized to do so.

 

5.4           Material Adverse Effect. No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.

 

5.5           Actions Before Governmental Authorities. Except as described on
Schedule 5.5 (which may be updated from time to time, provided that any new
information or disclosure shall not be deemed to be included in such schedule
unless consented to by Lender in writing pursuant to the terms and conditions
hereof), there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property, which, if adversely
determined against Borrower or its property, would reasonably be expected to
result in liability in excess of $150,000.

 

5.6           Laws. Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.

 

5.7           Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained or contains any material misstatement of
fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Lender shall be (i) provided in good faith and based on the most current data
and information available to Borrower, and (ii) the most current of such
projections provided to Borrower’s Board of Directors.

 

 

 

  

5.8           Tax Matters. Except as described on Schedule 5.8, (a) Borrower has
filed all federal, state and local tax returns that it is required to file, (b)
Borrower has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) Borrower has paid or fully reserved for
any tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

 

5.9           Intellectual Property Claims. Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property. Except as described
on Schedule 5.9,(i) each of the material Copyrights, Trademarks and Patents is
valid and enforceable, (ii) no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and (iii) no written
claim has been made to Borrower that any material part of the Intellectual
Property violates the rights of any third party. Exhibit D is a true, correct
and complete list of each of Borrower’s Patents, registered Trademarks,
registered Copyrights, and material agreements under which Borrower licenses
Intellectual Property from third parties (other than shrink-wrap software
licenses), together with application or registration numbers, as applicable,
owned by Borrower or any Subsidiary, in each case as of the Closing Date.
Borrower is not in material breach of, nor has Borrower failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.

 

5.10         Intellectual Property. Except as described on Schedule 5.10:
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted and proposed to be
conducted by Borrower. Without limiting the generality of the foregoing, and in
the case of Licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, Borrower has the right, to the extent required to operate
Borrower’s business, to freely transfer, license or assign Intellectual Property
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party, and Borrower
owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products.

 

5.11         Borrower Products. Except as described on Schedule 5.11: No
Intellectual Property owned by Borrower or Borrower Product is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(except for any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency, in each case involving a pending
application for any Patents, Trademarks or Copyrights) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
material manner Borrower’s use, transfer or licensing thereof or that may
materially affect the validity, use or enforceability thereof. There is no
decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the business of
Borrower or Borrower Products. Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any of the Intellectual Property purportedly
owned by Borrower (or written notice of any claim challenging or questioning the
ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto, which, if adversely determined against Borrower or its
property, would reasonably be expected to result in liability in excess of
$150,000, nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim. To the knowledge of Borrower, neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Products infringes the
intellectual property or other rights of others.

 

5.12         Financial Accounts. Exhibit E, as may be updated by the Borrower in
a written notice provided to Lender after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

 

 

  

5.13         Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of the Borrower nor has Borrower guaranteed the payment of
any loan made to an employee, officer or director of the Borrower by a third
party.

 

5.14         Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

 

SECTION 6.          INSURANCE; INDEMNIFICATION

 

6.1           Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles. Borrower shall also carry and
maintain a fidelity insurance policy in an amount not less than $100,000.

 

6.2           Certificates. Borrower shall deliver to Lender certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, a loss payee for fidelity insurance, and a loss payee
for property insurance and additional insured for liability insurance. Attached
to the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance and fidelity. All certificates of insurance will provide for a minimum
of thirty (30) days advance written notice to Lender of cancellation or any
other change adverse to Lender’s interests, or such shorter notice as may be
acceptable to Lender in its sole discretion. Any failure of Lender to scrutinize
such insurance certificates for compliance is not a waiver of any of Lender’s
rights, all of which are reserved.

 

6.3           Indemnity. Borrower agrees to indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

 

SECTION 7.          COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1           Financial Reports. Borrower shall furnish to Lender the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

 

 

  

(a)          as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated basis), including balance
sheet and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, all certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes, (ii)
that they are subject to normal year-end adjustments, and (iii) they do not
contain certain non-cash items that are customarily included in quarterly and
annual financial statements;

 

(b)          as soon as practicable (and in any event within 30 days) after the
end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year-end
adjustments; as well as the most recent capitalization table for Borrower,
including the weighted average exercise price of employee stock options;

 

(c)          as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements (other than a “going concern” qualification relating solely to the
insufficient cash of Borrower to cover operational requirements for the next
twelve (12) month period) as of the end of such year (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows,
and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Lender,
accompanied by any management report from such accountants;

 

(d)          as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;

 

(e)          promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to holders of its capital stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; and

 

(f)          financial and business projections promptly following their
approval by Borrower’s Board of Directors, as well as budgets, operating plans
and other financial information reasonably requested by Lender.

 

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as may be required by GAAP, or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.

 

The executed Compliance Certificate may be sent via facsimile to Lender at (650)
473-9194 or via e-mail to BJadot@herculestech.com. All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
BJadot@herculestech.com and BBang@herculestech.com provided, that if e-mail is
not available or sending such Financial Statements via e-mail is not possible,
they shall be sent via facsimile to Lender at: (866) 468-8916, attention Chief
Credit Officer.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms of this Section 7.1 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which both
of the following occur (a) Borrower posts such document, or provides a working
link thereto, on Borrower’s website on the internet (at Borrower’s website
address) or files such documents with the SEC provided they are publicly
available on the SEC’s website and (b) Borrower provides an email to Lender
confirming the circumstances in clause (a) and Lender acknowledges receipt of
such email.

 

 

 

 

7.2           Management Rights. Borrower shall permit any representative that
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records. In addition, Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. The
parties intend that the rights granted Lender shall constitute “management
rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that
any advice, recommendations or participation by Lender with respect to any
business issues shall not be deemed to give Lender, nor be deemed an exercise by
Lender of, control over Borrower’s management or policies.

 

7.3           Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Lender, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents necessary to perfect or give the highest priority to Lender’s Lien on
the Collateral. Borrower shall from time to time procure any instruments or
documents as may be requested by Lender, and take all further action that may be
necessary or desirable, that Lender may reasonably request, to perfect and
protect the Liens granted hereby and thereby. For such purposes only, Borrower
hereby authorizes Lender to file such financing statements. In addition, for
such purposes only, upon the occurrence and during the continuance of an Event
of Default, Borrower hereby authorizes Lender to execute and deliver on behalf
of Borrower collateral assignments, notices, control agreements, security
agreements and other documents without the signature of Borrower either in
Lender’s name or in the name of Lender as agent and attorney-in-fact for
Borrower. Borrower shall protect and defend Borrower’s title to the Collateral
and Lender’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Lender other than Permitted Liens.

 

7.4           Indebtedness. Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except pursuant to the Loan Documents and except for
the conversion of Indebtedness into equity securities and the payment of cash in
lieu of fractional shares in connection with such conversion.

 

7.5           Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Lender prompt written notice of any legal process affecting the
Collateral, such other property and assets, or any Liens thereon. Borrower shall
cause its Subsidiaries to protect and defend such Subsidiary’s title to its
assets from and against all Persons claiming any interest adverse to such
Subsidiary, and Borrower shall cause its Subsidiaries at all times to keep such
Subsidiary’s property and assets free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give Lender prompt written
notice of any legal process affecting such Subsidiary’s assets.

 

7.6           Investments. Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7           Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than (i) as permitted by clause (iii) of the definition of
Permitted Investments, (ii) in connection with a reverse stock split, or (iii)
pursuant to employee, director or consultant repurchase plans or other similar
agreements or plans, provided, however, in each case other than clause (ii)
above the repurchase or redemption price does not exceed the original
consideration paid for such stock or equity interest, or (b) declare or pay any
cash dividend or make a cash distribution on any class of stock or other equity
interest, except that (i) a Subsidiary may pay dividends or make distributions
to Borrower, and (ii) Borrower may make payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of equity interests of Borrower, or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $100,000 in the aggregate or (d) waive,
release or forgive any indebtedness owed by any employees, officers or directors
in excess of $100,000 in the aggregate.

 

 

 

 

7.8           Transfers. Except for Permitted Transfers, Borrower shall not
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets.

 

7.9           Mergers or Acquisitions. Borrower shall not merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.

 

7.10         Taxes. Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

 

7.11         Corporate Changes. Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Lender. Neither Borrower nor any Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Lender; and (ii) such relocation
shall be within the continental United States. Neither Borrower nor any
Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, and (z)
relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.

 

7.12         Deposit Accounts. Subject to the terms of the Post-Closing Letter,
neither Borrower nor any Subsidiary shall maintain any Deposit Accounts, or
accounts holding Investment Property, except with respect to which Lender has an
Account Control Agreement.

 

7.13         Subsidiaries. Borrower shall notify Lender of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary organized under the laws of any State within the
United States to execute and deliver to Lender a Joinder Agreement.

 

7.14          [Reserved]

 

7.15         Dissolution of TranS1 GmbH. Within six (6) months after the Closing
Date, Borrower shall dissolve TranS1 GmbH and transfer all assets, if any, to
Borrower, free and clear of any and all liens and/or encumbrances. In the event
that TranS1 GmbH is not dissolved within six (6) months after the Closing Date,
Borrower shall cause TranS1 GmbH to become a co-borrower or a secured guarantor
under this Agreement, pursuant to documentation acceptable to Lender in its sole
discretion, granting the Lender a first perfected lien in its assets.

 

SECTION 8.          RIGHT TO INVEST

 

Lender or its assignee or nominee (such Person, the “Potential Participant”)
shall have the right, in its discretion, to participate in any one or more
Subsequent Financings in an aggregate amount, for all such Subsequent Financings
in which Borrower participates, of up to One Million Dollars ($1,000,000) (the
“Participation Limit”), on the same terms, conditions and pricing afforded to
others participating in any such Subsequent Financing. In the event Borrower
proposes to undertake a Subsequent Financing and the Participation Limit has not
been previously been reached, Borrower shall follow the procedures set forth
below:

 

 

 

 

(a)          Borrower shall deliver to the Potential Participant written notice
of its intention to pursue such a Subsequent Financing (the “Initial Notice”).
The Potential Participant shall have three (3) Business Day from delivery of the
Initial Notice to deliver written notice to Borrower of its desire to receive
additional information regarding such Subsequent Financing to determine whether
it wishes to participate in such Subsequent Financing. If the Potential
Participant declines to request such additional information or fails to respond
in writing to the Initial Notice within three (3) Business Day, the Potential
Participant’s participation rights under this Section shall be deemed waived for
a period of one hundred twenty (120) days from the date of delivery of the
Initial Notice.

 

(b)          Following timely receipt of the Potential Participant’s request for
additional information, Borrower shall deliver written notice (the “Financing
Notice”) describing such Subsequent Financing and setting forth in reasonable
detail the price and the terms and conditions upon which Borrower proposes to
issue securities in such Subsequent Financing. The Potential Participant shall
have five (5) Business Days from delivery of such Financing Notice to elect in
writing to invest in the Subsequent Financing for the price and upon the terms
and conditions specified in the Financing Notice by giving written notice to
Borrower and stating therein the amount of such investment (which amount,
together with all other investments pursuant to this Section, shall not exceed
the Participation Limit). If the Potential Participant makes such election,
Borrower shall promptly deliver to the Potential Participant the current draft
copies of all definitive transaction agreements, instruments and documents, and
thereafter as and when delivered to the other potential purchasers therein. The
Potential Participant may revoke its election to participate in a Subsequent
Financing at any time prior to the closing thereof by written notice to
Borrower.

 

(c)          In the event that the Potential Participant declines to participate
in the Subsequent Financing or fails to respond to the Financing Notice within
five (5) Business Days, the Potential Participant’s participation rights under
this Section shall be deemed waived with respect to such Subsequent Financing,
and Borrower shall have one hundred twenty (120) days following the date the
Financing Notice was delivered to consummate the Subsequent Financing, at a
price and upon terms not materially more favorable in any respect to the
investors thereof than specified in the Financing Notice. If Borrower has not
consummated the Subsequent Financing within such one hundred twenty (120) day
period, Borrower shall not thereafter consummate such Subsequent Financing or
any other Subsequent Financing without first delivering a new Initial Notice to
the Potential Participant and following the other procedures set forth in this
Section.

 

SECTION 9.          EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1           Payments. Borrower fails to pay any amount due under this
Agreement, the Notes, or any of the other Loan Documents on the due date (or
within three (3) days of the due date, provided that such late payment is due to
an administrative error in connection with the ACH Authorization); or

 

9.2           Covenants. Borrower breaches or defaults in the performance of any
other covenant or Secured Obligation under this Agreement or any of the other
Loan Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9, or 7.15) and
such default continues for more than ten (10) days after the earlier of the date
on which (i) Lender has given notice of such default to Borrower and (ii)
Borrower has actual knowledge of such default or (b) with respect to a default
under any of Sections 6, 7.5, 7.6, 7.7, 7.8,7.9 or 7.15, the occurrence of such
default; or

 

9.3           Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or

 

 

 

 

9.4           Other Loan Documents. The occurrence of any default under any Loan
Document or any other agreement between Borrower and Lender and such default
continues for more than ten (10) days after the earlier of (a) Lender has given
notice of such default to Borrower, or (b) Borrower has actual knowledge of such
default; or

 

9.5           Representations. Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect when made; or

 

9.6           Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
forty-five (45) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

 

9.7           Attachments; Judgments. Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $150,000 (not covered by independent third party
insurance as to which liability has been accepted by such insurance carrier),
which judgment or judgments is/are not discharged or effectively waived or
stayed for a period of twenty (20) consecutive days, or Borrower is enjoined or
in any way prevented by court order from conducting any material part of its
business; or

 

9.8           Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$150,000, or the occurrence of any default under any agreement or obligation of
Borrower that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.         REMEDIES

 

10.1         General. Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), and (ii) Lender may
notify any of Borrower’s account debtors to make payment directly to Lender,
compromise the amount of any such account on Borrower’s behalf and endorse
Lender’s name without recourse on any such payment for deposit directly to
Lender’s account. Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Lender’s rights and remedies shall be cumulative and not
exclusive.

 

 

 

 

10.2         Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

 

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3         No Waiver. Lender shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

 

10.4         Cumulative Remedies. The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

 

SECTION 11.         MISCELLANEOUS

 

11.1         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2         Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents (other than the Warrant) or
with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the day of transmission by facsimile or hand delivery or
delivery by an overnight express service or overnight mail delivery service; or
(ii) the third calendar day after deposit in the United States mails, with
proper first class postage prepaid, in each case addressed to the party to be
notified as follows:

 

If to Lender:HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060

 

 

 

 

If to Borrower:BAXANO SURGICAL, INC.
Attention: Chief Financial Officer
110 Horizon Drive, Suite 230
Raleigh, North Carolina 27615
Facsimile: 919-926-1185
Telephone: 919-800-0020

 

or to such other address as each party may designate for itself by like notice.

 

11.3         Entire Agreement; Amendments. This Agreement and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Lender’s revised proposal letter dated October 15, 2013).
None of the terms of this Agreement or any of the other Loan Documents may be
amended except by an instrument executed by each of the parties hereto.

 

11.4         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5         No Waiver. The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

 

11.6         Survival. Except as provided below, all agreements, representations
and warranties contained in this Agreement and the other Loan Documents or in
any document delivered pursuant hereto or thereto shall be for the benefit of
Lender and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement. Notwithstanding anything in
this Section 11.6 to the contrary, all covenants contained in this Agreement
other than those which expressly survive termination of this Agreement by their
terms and Sections 6.3 and 11.12, shall terminate upon the payment in full of
the Secured Obligations.

 

11.7         Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents (other than the Warrant)
without Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect. Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents (other than the
Warrant) without prior notice to Borrower, and all of such rights shall inure to
the benefit of Lender’s successors and assigns. Notwithstanding the foregoing,
prior to the occurrence of an Event of Default, Lender shall not assign any
interest in the Loan Documents to an operating company which is a direct
competitor of Borrower.

 

11.8         Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement and the other Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

11.9         Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

 

 

 

11.10       Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such
Claims, including Claims that involve Persons other than Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship between
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.

 

(b)          If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11         Professional Fees. Borrower promises to pay Lender’s documented
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in-house counsel) incurred by Lender after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, sale, lease, liquidation, or
disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Borrower or the Collateral,
and any appeal or review thereof; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of Borrower’s estate, and any appeal or
review thereof.

 

 

 

 

11.12         Confidentiality. Lender acknowledges that certain items of
Collateral and information provided to Lender by Borrower are confidential and
proprietary information of Borrower, if and to the extent such information
either (x) is marked as confidential by Borrower at the time of disclosure, or
(y) should reasonably be understood to be confidential (the “Confidential
Information”). Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of Borrower, except that Lender may disclose any such
information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors and to its affiliates if Lender in its sole
discretion determines that any such party should have access to such information
in connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Lender; (d) if required
or appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Lender’s counsel; (e)
to comply with any legal requirement or law applicable to Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including Lender’s sale, lease, or other
disposition of Collateral after default; (g) to any participant or assignee of
Lender or any prospective participant or assignee; provided, that such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its affiliates
or any guarantor under this Agreement or the other Loan Documents.

 

11.13         Assignment of Rights. Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Loan Documents to any person or entity (an “Assignee”). Subject to Section 11.7,
after such assignment the term “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of Lender hereunder with respect to the interest so
assigned; but with respect to any such interest not so transferred, Lender shall
retain all rights, powers and remedies hereby given. No such assignment by
Lender shall relieve Borrower of any of its obligations hereunder. Lender agrees
that in the event of any transfer by it of the Note(s)(if any), it will endorse
thereon a notation as to the portion of the principal of the Note(s), which
shall have been paid at the time of such transfer and as to the date to which
interest shall have been last paid thereon.

 

11.14         Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Lender, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Lender or by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.

 

11.15         Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16         No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

 

11.17         Publicity. (a) Lender may use Borrower’s name and logo, and
include a brief description of the relationship between Borrower and Lender, in
Lender’s marketing materials. (a)           Borrower consents to the publication
and use by Lender and any of its member businesses and affiliates of (i)
Borrower's name (including a brief description of the relationship between
Borrower and Lender) and logo and a hyperlink to Borrower’s web site, separately
or together, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “Lender Publicity Materials”); (ii) the names of officers of
Borrower in the Lender Publicity Materials; and (iii) Borrower’s name,
trademarks or servicemarks in any news release concerning Lender.

 

 

 

 

(b)          Neither Borrower nor any of its member businesses and affiliates
shall, without Lender’s consent, publicize or use (i) Lender's name (including a
brief description of the relationship between Borrower and Lender), logo or
hyperlink to Lender’s web site, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “Borrower Publicity
Materials”); (ii) the names of officers of Lender in the Borrower Publicity
Materials; and (iii) Lender’s name, trademarks, servicemarks in any news release
concerning Borrower; provided that notwithstanding anything in the foregoing to
the contrary, Borrower may use Lender’s name and describe the transactions
contemplated by Loan Documents in the Borrower’s filings with the Securities and
Exchange Commission (the “SEC”) and may file such Loan Documents with the SEC.

 

(SIGNATURES TO FOLLOW)

 

 

 

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

  BORROWER:   BAXANO SURGICAL, INC.         Signature: /s/ Ken Reali   Print
Name: Ken Reali   Title: President and Chief Executive Officer       Accepted in
Palo Alto, California:       LENDER:   HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
        Signature: /s/ Ben Bang   Print Name: Ben Bang   Title: Senior Counsel

 

 

 

 

Table of Exhibits and Schedules

 

Exhibit A:   Advance Request     Attachment to Advance Request Exhibit B:  
Promissory Note Exhibit C:   Name, Locations, and Other Information for Borrower
Exhibit D:   Borrower’s Patents, Trademarks, Copyrights and Licenses Exhibit E:
  Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   Compliance
Certificate Exhibit G:   Joinder Agreement Exhibit H:   ACH Debit Authorization
Agreement Schedule 1   Subsidiaries Schedule 1A   Existing Permitted
Indebtedness Schedule 1B   Existing Permitted Investments Schedule 1C   Existing
Permitted Liens Schedule 5.3   Consents, Etc. Schedule 5.5   Actions Before
Governmental Authorities Schedule 5.8   Tax Matters Schedule 5.9   Intellectual
Property Claims Schedule 5.10   Intellectual Property Schedule 5.11   Borrower
Products Schedule 5.14   Capitalization

 

 

 

 

EXHIBIT A

 

ADVANCE REQUEST

 

To: Lender: Date:      __________, 2013   Hercules Technology Growth Capital,
Inc.     400 Hamilton Avenue, Suite 310     Palo Alto, CA 94301    
Facsimile:  650-473-9194     Attn:  

 

Baxano Surgical, Inc. (“Borrower”) hereby requests from Hercules Technology
Growth Capital, Inc. (“Lender”) an Advance in the amount of
_____________________ Dollars ($________________) on ______________, _____ (the
“Advance Date”) pursuant to the Loan and Security Agreement between Borrower and
Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

(a)          Issue a check payable to Borrower  ________

 

or

 

(b)          Wire Funds to Borrower’s account  ________

 

Bank:     Address:                 ABA Number:     Account Number:     Account
Name:    

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that the representations and
warranties set forth in the Agreement and in the Warrant are and shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (ii) that
Borrower is in compliance with all the terms and provisions set forth in each
Loan Document on its part to be observed or performed; and (iii) that as of the
Advance Date, no fact or condition exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default under the
Loan Documents and no event that has had or could reasonably be expect to have a
Material Adverse Effect has occurred and is continuing. Borrower understands and
acknowledges that Lender has the right to review any financial information
supporting these representations.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

Borrower agrees to notify Lender promptly before the funding of the Advance if
any of the matters which have been represented above shall not be true and
correct on the Advance Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

(SIGNATURE PAGE FOLLOWS)

 

 

 

 

Executed as of [              ], 2013.

 

  BORROWER: BAXANO SURGICAL, INC.       SIGNATURE:     TITLE:     PRINT NAME:  

 

 

 

 

ATTACHMENT TO ADVANCE REQUEST

 

Dated: _____________________

 

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:   Baxano Surgical, Inc.                     Type of organization:  
Corporation           State of organization:   [ ]        
Organization file number:   [ ]

 

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

 

 

 

EXHIBIT B

 

PROMISSORY NOTE

 

$[  ],000,000 Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

 

FOR VALUE RECEIVED, Baxano Surgical, Inc., a Delaware corporation, for itself
and each of its Subsidiaries (the “Borrower”) hereby promises to pay to the
order of Hercules Technology Growth Capital, Inc., a Maryland corporation or the
holder of this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto,
CA 94301 or such other place of payment as the holder of this Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [ ] Million
Dollars ($[ ],000,000) or such other principal amount as Lender has advanced to
Borrower, together with interest at a floating per annum rate equal to the
greater of either (i) twelve and one half of one percent (12.50%), or (ii) the
sum of (A) twelve and one half of one percent (12.50%), plus (B) the Prime Rate
minus four and three quarters of one percent (4.75%) based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.

 

This Promissory Note is one of the Notes referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
[              ], 2013, by and between Borrower and Lender (as the same may from
time to time be amended, modified or supplemented in accordance with its terms,
the “Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents, other than the Warrant (as such terms
are defined in the Loan Agreement), to which reference is made for a statement
of all of the terms and conditions thereof. All payments shall be made in
accordance with the Loan Agreement. All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein. An Event of Default under the Loan Agreement shall constitute a default
under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

  BAXANO SURGICAL, INC.       By:   Title:

 

 

 

 

 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.          Borrower represents and warrants to Lender that Borrower’s current
name and organizational status as of the Closing Date is as follows:

 

Name:   Baxano Surgical, Inc.                     Type of organization:  
Corporation           State of organization:   [ ]         Organization file
number:   [ ]

 

 

2.          Borrower represents and warrants to Lender that for five (5) years
prior to the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:

Used during dates of:

Type of Organization:

State of organization:

Organization file Number:

Borrower’s fiscal year ends on _____

Borrower’s federal employer tax identification number is: _______________

 

3.          Borrower represents and warrants to Lender that its chief executive
office is located at _______________.

 

4.          Borrower also maintains Collateral at the locations below:

 

 

 

 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

 

 

 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

 

 

 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated [         
], 2013 and all ancillary documents entered into in connection with such Loan
and Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and Baxano Surgical, Inc. (the
“Borrower”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Borrower, knowledgeable of Borrower
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Borrower is in compliance as of
____________ with all covenants, conditions and terms and hereby reaffirms that
all representations and warranties contained therein are true and correct on and
as of the date of this Compliance Certificate with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, after giving effect in all cases
to any standard(s) of materiality contained in the Loan Agreement as to such
representations and warranties. The undersigned further certifies that the
attached financial statements are prepared in accordance with GAAP (except for
(i) the absence of footnotes with respect to unaudited financial statement, (ii)
that they are subject to normal year-end adjustments, and (iii) they do not
contain certain non-cash items that are customarily included in quarterly and
annual financial statements) and are consistent from one period to the next
except as explained below.

 

REPORTING REQUIREMENT   REQUIRED   CHECK IF ATTACHED           Interim Financial
Statements   Monthly within 30 days   _______           Interim Financial
Statements   Quarterly within 30 days   _______           Audited Financial
Statements   FYE within 150 days   _______

 

  Very Truly Yours,       BAXANO SURGICAL, INC.         By:     Name:     Its:  

 

 

 

 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as
of [          ], 20[  ], and is entered into by and between__________________, a
___________ corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, as a Lender.

 

RECITALS

 

A.           Subsidiary’s Affiliate, Baxano Surgical, Inc. (“Borrower”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
[         ], 2013, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

 

B.           Subsidiary acknowledges and agrees that it will benefit both
directly and indirectly from Borrower’s execution of the Loan Agreement and the
other agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1.          The recitals set forth above are incorporated into and made part of
this Joinder Agreement. Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.          By signing this Joinder Agreement, Subsidiary shall be bound by the
terms and conditions of the Loan Agreement the same as if it were the Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that Lender shall have no duties, responsibilities or
obligations to Subsidiary arising under or related to the Loan Agreement or the
other agreements executed and delivered in connection therewith. Rather, to the
extent that Lender has any duties, responsibilities or obligations arising under
or related to the Loan Agreement or the other agreements executed and delivered
in connection therewith, those duties, responsibilities or obligations shall
flow only to Borrower and not to Subsidiary or any other person or entity. By
way of example (and not an exclusive list): (a) Lender’s providing notice to
Borrower in accordance with the Loan Agreement or as otherwise agreed between
Borrower and Lender shall be deemed provided to Subsidiary; (b) a Lender’s
providing an Advance to Borrower shall be deemed an Advance to Subsidiary; and
(c) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:         .

 

  By:     Name:     Title:     Address:           Telephone: ___________    
Facsimile: ____________         HERCULES TECHNOLOGY GROWTH CAPITAL, INC.        
  By:       Name:       Title:             Address:     400 Hamilton Ave., Suite
310     Palo Alto, CA 94301     Facsimile:  650-473-9194    
Telephone:  650-289-3060  

 

 

 

 

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

              Re: Loan and Security Agreement dated _______________ between
Baxano Surgical, Inc. (“Borrower”) and Hercules Technology Growth Capital, Inc.
(“Lender”) (the “Agreement”)

 

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Lender to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME

BRANCH

 

CITY

STATE AND ZIP CODE



 

TRANSIT/ABA NUMBER

ACCOUNT NUMBER

 

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

    (Borrower)(Please Print)   By:     Date:    

 

 

 